             EXHIBIT D




Case 1:21-mc-00006-UA-LPA Document 6-4 Filed 05/12/21 Page 1 of 4
                                            [vME]
             NON.DISCLOSURE AGREEMENT BETWEEN
       Vital Management Services, lnc. AND Patrick Grayson.

This Non-Disclosure Agreement (the "Agreement") is made and effective August 30*, 2018.


BETWEEN:                   Vital if,anagement Services, lnc. {VMS} (the "Disclosing Party"), a corporation
                           organized and existing under the laws of North Carolina, USA of with its head
                           office located at:

                           1340 Environ Way, Chapel Hill, NC 27517. USA


AND:                       Patrick Gr:ayson (DBA Grayson & Co) (the "Receiving Partt''), an individual
                           with his main address located at:

                           268 Battersea Park Road
                           London SW11 3BP, UK
t
WHEREAS, Receiving Party has been or will be engaged in the performance of work on research,
strategic advice, media consulting and in connection therewith will be given access to certain confidential
and proprietary information; and

WHEREAS, Receiving Party and Disclosing Party wish to evidence by this Agreement the manner in
which said confidential and proprietary material will be treated.

NOW, THEREFORE, it is agreed as follows:


{.   NON.DISCLOSURE OF CONFIDENTIAL INFORMATION

Both Parties understand and agree that each Party may have access to the confidential information of the
other party. For the purposes of this Agreement, "Confidential lnformation" means proprietary and
confidential information about the Disclosing Party's (or its suppliers') business or activities. Such
information includes all business, financial, technical, and other information marked or designated by
such Party as "confidential" or'proprietary." Confidential lnformation also includes information which, by
the nature of the circumstances surrounding the disclosure, ought in good faith to be treated as
confidential. For the purposes of this Agreement, Confidential lnformation does not include:

        A.   lnformation that is currently in the public domain or that enters the public domain after the
             signing of this Agreement.

        B.   lnformation a Party lawfully rcceives from a third Party without restriction on disclosure and
             without breach of a non-disclosure obligation.

        C.   lnformation that the Receiving Party knew prior to receiving any Confidential lnformation from
             the Disclosing Party.




Non-Disclosure Agreement                                                                          Page 1 of3




     Case 1:21-mc-00006-UA-LPA Document 6-4 Filed 05/12/21 Page 2 of 4
         D.   lnformation that the Receiving Party independently develops without reliance on any
              Confidential lnformation from the Disclosing Party.

Each Party agrees that it will not disclose to any third Party or use any Confidential lnformation disclosed
to it by the other Party except when expressly permitted in writing by the other Party. Each    Pafi also
agrees that it will take all reasonable rneasures to maintain the confidentiality of all Confidential
lnformation of the other Party in its possession or control.


2.   TERM

The term of this Agreement is 36 months from the date of execution by both Parties.


3.   TITLE

The Receiving Party agrees that all Confidential lnformation furnished by the Disclosing Party shall
remain the sole property of the Disclosing Party.


4.   DISCLAIMER

Nothing contained in this Agreement or in any Confidential lnformation constitutes any express or implied
warranty of any kind. All representations or wananties, whether express or implied, including fitness for a
particular purpose, merchantability, title, and non-infringement, are hereby disclaimed. Neither this
Agreement nor any Confidential lnformation shall create, nor shall be deemed to create, a legally binding
or enforceable Agreement or offer to enter into any business relationship.


5.   NO LICENSE GRANTED

Neither party grants to the other: any license by implication or otherwise to use any Confidential
lnformation except as expressly provided in this Agreement.


6.   COPTES

Any copies or reproductions of the Proprietary lnformation shall bear the copyright or proprietary notices
contained in the original.


7.   UNAUTHORIZED USE

Receiving Party shall promptly advise Disclosing Party in writing if it leams of any unauthorized use or
disclosure of Proprietary lnformation by any Receiving Party Personnel or former Receiving Party
Personnel.


8.   INJUNCTIVE RELIEF

     Receiving Party acknowledges that the use or disclosure of the Proprietary lnformation in a manner
     inconsistent with this Agreement will cause Disclosing Party irreparable damage, and that Disclosing
     Party shall have the right to equitable and injunctive relief to prevent the unauthorized use or
     disclosure, and to such damages as are occasioned by such unauthorized use or disclosure.




Non-Disclosure Agreement                                                                         Page 2 of 3




     Case 1:21-mc-00006-UA-LPA Document 6-4 Filed 05/12/21 Page 3 of 4
    9. MODIFICATIONS

This Agreement may be modified only by a contract in writing executed by the party to thisAgreement
against whom enforcemenl of such modification is sought.


    {0.   PRIOR UNDERSTANDINGS

This Agreement contains the entire agreement between the parties to this Agreement with respect to the
subject matter of the Agreement, is intended as a final expression of such parties' agreement with respect
to such terms as are included in this Agreement is intended as a complete and exclusive statement of the
terms of such agreement, and supersedes all negotiations, stipulations, understanding, agreements,
representations and wananties. lf any, with respect to such subject matter, which precde or accompany
the execution of this Agreement.


    {{. wAlvER
Any waiver of a default under this Agreement must be made in writing and shall not be a waiver of any
other default concerning the same or any other provision of this Agreement. No delay or omission in the
exercise of any right or remedy shall impair such right or remedy or be constructed as a waiver. A consent
to or approval of any act shall not be deemed to waive or render unnecessary consent to or approval of
any other or subsequent act.


    12. COMPLIANCE WTH LAVII

The Receiving Party agrees to abide by all federal, state, and local laws, ordinances and regulations.


lN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the day and year first
above written.


DISCLOSING PARTY                                          RECEIVING PARry

                                                         t,, tl
Ntdr.     d**Ilo*to                                       \:\"""!Y
Authorized Signature                                      Authorized Signature


Nick del Rosso. President                                 Patrick          - Pritrcipa   I
                                                                  =Gravsgn
Vitat Management Services, lnc.                           Grayson & Co




Non-Disclosu re Agreement                                                                       Page 3 of 3




   Case 1:21-mc-00006-UA-LPA Document 6-4 Filed 05/12/21 Page 4 of 4
